DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 02/02/2022 was filed after the mailing date of the NOTICE OF ALLOWANCE on 11/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                                EXAMINER’S AMENDMENT
4. 	In claim 1, lines 4, after the phrase, the plurality of photodiodes, delete “is converts” and insert -- convert --. 
5. 	In claim 1, lines 6 & 7, after the phrase, the plurality of photodiodes, delete “is converts” and insert -- convert --.
6. 	In claim 18, lines 4, after the phrase, the plurality of photodiodes, delete “converts” and insert -- convert --.

Allowable Subject Matter
8. 	Claims 1-20 are allowed over the prior arts of record.
9. 	The following is an examiner’s statement of reasons for allowance: 
10. 	Regarding claim 1, the prior arts of record fail to teach either singly or in combination an apparatus comprising: wherein: a first subset of photodiodes of the plurality of photodiodes convert incident light of a first wavelength range; a second subset of photodiodes of the plurality of photodiodes convert light of a second wavelength range; and the first wavelength range is different from the second wavelength range.
11. 	Regarding claim 18, the prior arts of record fail to teach either singly or in combination a method comprising: wherein: a first subset of photodiodes of the plurality of photodiodes convert incident light of a first wavelength range; a second subset of photodiodes of the plurality of photodiodes convert incident light of a second wavelength range; and the first wavelength range is different from the second wavelength range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878